Case: 13-7137   Document: 3     Page: 1   Filed: 10/30/2013




          NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                ______________________

                 BASILIO R. ANDIR,
                  Claimant-Appellant,

                           v.

 ERIC K. SHINSEKI, Secretary of Veterans Affairs,
              Respondent-Appellee.
             ______________________

                      2013-7137
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 10-2166, Judge William P.
Greene, Jr.
               ______________________

                      PER CURIAM.
                       ORDER
   This court considers whether Basilio Andir’s notice of
appeal is untimely.
    The United States Court of Appeals for Veterans
Claims (“Veterans Court”) received Andir’s notice of
appeal on August 19, 2013. Judgment was entered by the
Veterans Court on April 2, 2012. As such, a total of 503
days had elapsed between judgment and receipt of the
appeal.
Case: 13-7137        Document: 3   Page: 2      Filed: 10/30/2013



2                                  ANDIR   v. SHINSEKI



    A notice of appeal of a decision of the Veterans Court
must be filed within 60 days after that court’s entry of
judgment. 38 U.S.C. § 7292(a); 28 U.S.C. § 2107. Thus, it
appears that this appeal is untimely.
      Accordingly,
      IT IS ORDERED THAT:
    (1) Andir is directed to show cause, within 30 days of
the date of filing of this order, as to why his appeal should
not be dismissed as untimely. The Secretary may also
respond by that date.
    (2) The briefing schedule is stayed.
                                      FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                          Daniel E. O’Toole
                                          Clerk
s25